DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Status of Claims
Due to communications filed 12/23/19, the following is a non-final first office action.  Claims 1, 11 and 20 are amended.  Claims 2 and 12 are cancelled.  Claims 1, 3-11, and 13-20 are pending in this application and are rejected as follows.  The previous rejection has been modified to reflect claim amendments.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-20 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	With regard to the present claims 1-20, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.  
In addition, the claim recites a judicial exception.  The claims as a whole recite Mental Processes. The claimed invention is a method that allows for access and communication of scale ticket information, which are concepts performed in the human mind (including an observation, evaluation, judgement, opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. 
Furthermore, the claims are not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of accessing, and communicating scale ticket 
Finally, the claims do not recite an inventive concept.  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of updating and communicating information related to scale ticket records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Minch (US 20120288328 A1)
As per claim 1, Minch discloses:
identifying, by a hardware device connected to the scale computer, a command received from the scale computer for generating a scale ticket for a respective truck hauling a material, (Minch [0095] Referring to FIG. 7, the process begins by identifying the job information (702). This includes job-related information such as job ID, provided at the scale. This information is, in one example, obtained/received by the central server (e.g. 502 of FIG. 5) to identify the activity with the specific job number and work process with which it is associated. Next, the truck is loaded and a weight ticket is produced indicating the weight of the asphalt that was loaded into the truck;  [0168] The weight tickets can record pertinent information including date and time the material was deposited into the hauling unit (truck));
extracting, by the hardware device, ticket information from data sent from the scale computer and associated with the command, the extracted ticket information including one or more properties with respect to the truck hauling the material, ([0095] At that point, the truck will typically travel to the paver and dump the load into the paver at the job site. The weight ticket is automatically posted by the central server to a paver inbound manifest (706). The inbound manifest provides inbound material information indicating quantity (weight) of paving material that is inbound to the paver to be laid during the paving operation, and may include one or multiple weight tickets depending on the number of trucks transporting material to the job site); and 
transmitting the extracted ticket information from the hardware device to one or more remote computing systems, ([0095] The weight ticket is automatically posted by the central server to a paver inbound manifest (706).)
As per claims 2, 9, 15, Minch discloses:

As per claims 3, 10, 16, Minch discloses:
wherein transmitting the extracted information to at least one entity comprises transmitting the extracted information to at least one of: a customer of the material hauled by the truck, a quarry manager of a quarry site, a supplier of the material hauled by the truck, or a transportation entity that coordinates the track,([0135] Integrated compaction control process automation can facilitate improving the effectiveness and efficiency of the compaction process. This process leverages information from integrated trucking logistics and integrated yield processes and automatically provides precise direction to each roller operator in real time…The integrated data can then be provided in real time as roller guidance information to the PLC and HMI on a roller where the actual progress of the roller is graphically presented on the time-referenced material placement map of the hot mat, to keep the operator on the proper course. Additionally, the same information is provided to the quality control manager to provide for positive supervision and control of the process in real time). 
As per claims 4, 17, Minch discloses:
identifying, by the backend engine, the customer of the material hauled by the truck using the extracted ticket information, ([0115] an indication of the current station (defined by the starting station plus or minus the measured distance, an end station (obtained via alpha-numeric keyed entry in one example), customer identification);
wherein transmitting the extracted ticket information comprises transmitting the extracted ticket information to the identified customer, ([0058] Data and information is gathered at paver 100, optionally displayed at the paver on one or more display devices)..

wherein extracting the ticket information comprises extracting at least one of a dispatch time, a maternal type, or a load size of the material hauled by the truck, ([0059] Data and information gathered at asphalt plant 504 and optionally transmitted to central server(s) 502 include (all optionally date, time and job referenced):…scale time (same as truck starting time, i.e. time of truck departure from the plant), material type; and one way travel time of each of the trucks.)
As per claims 6, 12, 19, Minch discloses:
wherein the hardware device is connected between the scale computer and a scale printer, and wherein identifying the command comprises:
receiving the command from the scale computer intended for the scale printer; and identifying the command from the scale computer as a print command, ([0186] Input/Output or I/O devices (including, but not limited to, keyboards, displays, pointing devices, DASD, tape, CDs, DVDs, thumb drives and other memory media, etc.) can be coupled to the system either directly or through intervening I/O controllers. Network adapters may also be coupled to the system to enable the data processing system to become coupled to other data processing systems or remote printers or storage devices through intervening private or public networks. Modems, cable modems, and Ethernet cards are just a few of the available types of network adapters.
As per claims 7, 20, Minch discloses:
printing, using the scale printer, a physical ticket for a driver of the truck hauling the material in response to receiving the print command, ([0095] Referring to FIG. 7, the process begins by identifying the job information (702). This includes job-related information such as job ID, provided at the scale. This information is, in one example, obtained/received by the central server (e.g. 502 of FIG. 5) to identify the activity with the specific job number and work process with which it is associated. Next, the truck is loaded and a weight ticket is produced).

As per claim 13 wherein the scale computer is connected to a parallel input port of the hardware device, and wherein the scale printer is connected to a parallel output port of the hardware device, ([0186] Input/Output or I/O devices (including, but not limited to, keyboards, displays, pointing devices, DASD, tape, CDs, DVDs, thumb drives and other memory media, etc.) can be coupled to the system either directly or through intervening I/O controllers. Network 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
March 17, 2022